Case 3:20-cv-00238-TSL-RPM Document 1-1 Filed 04/03/20 Page 1 of 4

~ EXHIBITS 1
     

INMATE

 

a

Standard 4

      
 
 
 
 
  

4489; °

  

 

“case Manager ae Bech a
_ Chief of Security, ‘session, Ricky fe
_tounty Administrator , Davis, :

 

 

 

 

 

      
 
 
 
  

Casa
“Education
Nurse
_ inmate account/ canteen
Visitation |

_Mail inspector

food Service — eo

 

   

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
  

Gage 3:20-cv-00238- TSL- RPM.” “Document 11 “Filed 0 03/2

ATE C MISSISSIPPI
uN TY OF "¥AZ00

GENERAL AFFIDAVIT

  

 

Belore me... Ze a
efore mie, Teresa Luckett D.C a Deputy Sustice Court Clerk of said County

coines 2
- ferry Gann SO-3 _to me asa credible person, who upon

hisfher oath did state and swear or affirm that:

 

ny or about the 7th day of January, 2020, in Yazoo County
Mississippi and within the jurisdiction of this Court, Richard Baker , did willfully

utllawfully and teloniously possess contraband, to wit, shank, a deadly weapon. While
, , £
mearcerated and under the control of the Yazoo County Regional Correctional Facility in

_ violation of Mississippi Code § 47-5-193 (1972), as amended, and against the-peace and

dignity of the State of Mississippi.

Zc

ie 2 so-3
\FFIANT |

__ SWORN TO AND SUBSCRIBED BEFORE ME, this the ey

f_) fanatics,» 2020.

 

   

A

“istice Court Clerk

 
comes _Terry Gann 30-3 to me asa exedible person 6

hishher oath nad state and swear or ater that:

Cae or r about the ! 7th day of

 

£
under the Scant of the Yazoo County Regional Correctional Facility i in violation

| : cae eee
Mississippi Code § 47-5-193 (1972), as amended, and against the peace and ssty of '

‘the State of Mississippi.

 

 
